Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed September 15, 2009.
 
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00730-CR
____________
 
IN RE ENA JANE DRAYCOTT, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N
On August 24, 2009, relator, Ena Jane
Draycott, filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In her petition, relator requests
that we compel the Honorable Susan Brown, presiding judge of the 185th District
Court, to set aside two orders dated July 29 and July 31, 2009, directing that
relator be taken into custody for the purpose of obtaining handwriting
exemplars and samples.[1] 





On September 2, 2009, relator filed a
motion to dismiss her petition for writ of mandamus because Judge Brown signed
an order withdrawing the subject orders on September 1, 2009.  The motion is
granted.
Accordingly, the petition for writ of
mandamus is ordered dismissed.
 
PER CURIAM
 
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Sullivan. 
Do Not
PublishCTex. R. App. P. 47.2(b).




[1]  Relator refers to the first order as being dated
July 30, 2009, but the order shows that the trial court signed the first order
on July 29, 2009.